Title: To George Washington from St. John de Crèvecoeur, 21 March 1785
From: Crèvecoeur, Michel-Guillaume St. Jean de
To: Washington, George

 

New York 21st March 1785

I have duely Received Your Excellency’s Letters for France, & have put them in the Mail which is To Sail on Wednesday —I beg that whenever Your Excellency may have any Letters or Papers to be Sent to Europe—that they may be addressed To me who will with Great Pleasure & Punctuality Forward Them To their destinaton. I have the Honor To be with the Most Sincere Respect Your Excellency’s Most obedient & Very Humble Servt

St John

